
	

116 HR 1064 : To amend title 5, United States Code, to allow whistleblowers to disclose information to certain recipients.
U.S. House of Representatives
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1064
		IN THE SENATE OF THE UNITED STATES
		February 12, 2019 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 5, United States Code, to allow whistleblowers to disclose information to certain
			 recipients.
	
	
 1.Recipients of whistleblower disclosuresSection 2302(b)(8)(B) of title 5, United States Code, is amended by striking or to the Inspector and all that follows through such disclosures and inserting the Inspector General of an agency, a supervisor in the employee's direct chain of command up to and including the head of the employing agency, or to an employee designated by any of the aforementioned individuals for the purpose of receiving such disclosures.
 2.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives February 11, 2019.Karen L. Haas,Clerk.
